Citation Nr: 1234192	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  08-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic back pain with spondylolisthesis L5-S1, status post fusion.

2.  Entitlement to a disability evaluation in excess of 10 percent for left lower extremity radiculopathy prior to July 8, 2009.

3.  Entitlement to a disability evaluation in excess of 10 percent for right lower extremity radiculopathy prior to July 8, 2009.  

4.  Entitlement to a disability evaluation in excess of 10 percent for painful scars, prior to June 10, 2010, and to an evaluation in excess of 20 percent for painful scars from September 17, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had reserve service with a period of inactive duty for training from March 4, 1983 to March 6, 1983.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the evaluation for chronic back pain with spondylolisthesis L5-S1, status post fusion, to 20 percent, effective February 2, 2006.  

In June 2010, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, before the undersigned.  A transcript of this hearing has been included in the claims folder.

In a July 2010 decision, the Board, in pertinent part, denied the Veteran's claims of entitlement to an evaluation in excess of 20 percent for chronic back pain with spondylolisthesis L5-S1, status post fusion, and to an evaluation in excess of 10 percent for left lower extremity radiculopathy or right lower extremity radiculopathy prior to July 8, 2009, and granted a 10 percent evaluation for painful scars, effective June 10, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued an order granting a February 2011 Joint Motion to Remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the February 2011 JMR and Court order, and was Remanded to the agency of original jurisdiction in August 2011.  During the course of the Remand, the Veteran was awarded a 20 percent evaluation for painful scars, effective from September 17, 2011.  As that is not the maximum available schedular evaluation for painful scars, the claim remains on appeal.  The issue on appeal has been recharacterized to provide more specific notice to the Veteran of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In the February 2011 JMR, as incorporated in the Court's February 2011 Order, it was directed that VA consider the items of evidence reflecting radiculopathy and sciatica that predated the effective date of July 8, 2009 for a 20 percent rating or left-lower-extremity radiculopathy and for separate 20 percent evaluation for right-lower-extremity radiculopathy.  February 2011 JMR at 4, 5.  Finally, the JMR noted that, although the Veteran was awarded a 10 percent evaluation for a painful scar, the evidence suggested that more than one of the Veteran's three scars might be painful.  This evidence requires additional evaluation.  JMR at 6.  These directives of the JMR have not yet been addressed.  

The report of the Veteran's September 2011 VA examination regarding the impact of the Veteran's service-connected lumbar disability on her employability should be clarified.  The Veteran should be asked to clarify whether she contends that her service-connected disabilities prevent her from obtaining or retaining employment, since her statements in this regard during the course of the appeal are somewhat contradictory.

Accordingly, the case is REMANDED for the following action:

1.  Issue notice which advises the Veteran of the issues on appeal, as more specifically recharacterized in this Remand.

2.  Obtain the Veteran's records from the Social Security Administration (SSA).

3.  Afford the Veteran an opportunity to identify or submit any clinical records (VA or non-VA records) or alternative records of any type that might support a claim on appeal.

4.  Ask the Veteran to clarify whether she contends that she is unemployable as a result of her service-connected lumbar disability and secondary disabilities of radiculopathy and painful scars.  If the Veteran contends that she is unemployable as a result of her service-connected disabilities, afford her an opportunity to submit records of her last employment or any attempts to obtain employment in recent years.  

5.  Obtain complete VA treatment records, through the present.  Associate records with the claims files or an electronic file reviewable on appeal.

6.  After each of the actions required in paragraphs #1 through #4 above have been completed, to the extent possible, the AOJ should determine whether VA examination is required to determine the severity of the Veteran's radiculopathy prior to July 8, 2009, or whether a review of records alone is sufficient to allow development of the required medical opinion.  

The claims folder and all evidence obtained during the course of the Remands must be made available to the examiner/reviewer.  Relevant evidence obtained during Remand must be made available to the examiner in a format accessible to the examiner.  All indicated studies should be conducted.  

The VA examiner/reviewer should be advised of the following:
	The issue remaining on appeal requires opinion as to the severity of the Veteran's radiculopathy in each lower extremity prior to July 8, 2009.  
	In particular, the February 2011 Joint Motion for Remand references an operative report dated in 2000 that discusses radiculopathy. 
Please address the following:
	(i).  Describe the symptoms of radiculopathy in the Veteran's right lower extremity prior to July 8, 2009, based on all evidence.
	(ii).  Describe the symptoms of radiculopathy in the Veteran's left lower extremity prior to July 8, 2009, based on all evidence.

The examiner should provide the rationale for all opinions expressed.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested, and identify the information needed.  

7.  After each of the actions required in paragraphs #1 through #4 above have been completed, to the extent possible, the AOJ should afford the Veteran VA examination of scars on the back.  The claims folder must be made available to the examiner.  Relevant evidence obtained during Remand must be made available to the examiner in a format accessible to the examiner.  All indicated studies should be conducted.  

The VA examiner should be advised of the following:
	The issue remaining on appeal requires opinion as to the severity of the Veteran's scars related to surgical procedures to the spine during the period from February 2, 2006 to the present.  
	In particular, the February 2011 Joint Motion for Remand references evidence which may reflect that a scar or scars were painful prior to June 10, 2010.  

Please address the following:
	(i).  Determine whether the Veteran's scars related to surgical procedures to the spine were symptomatic during the period from February 2, 2006, to June 10, 2010, to include whether there is evidence that any scar was painful.  
	(ii).  Determine whether a scar or scars related to surgical procedures to the spine were symptomatic during the period from June 10, 2010, to September 17, 2011.
	(iii).  Describe the symptoms of scars related to surgical procedures to the spine during the period from September 17, 2011, to the present, including the number of scars that are painful or result in other symptoms.  

The examiner should provide the rationale for all opinions expressed.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested, and identify the information needed.  

8.  After each of the actions required in paragraphs #1 through #4 above have been completed, to the extent possible, the AOJ should return the claims file to the examiner who conducted VA examination of the Veteran's spine in September 2011, or afford the Veteran VA examination of the back.  The claims folder must be made available to the examiner.  Relevant evidence obtained during Remand must be made available to the examiner in a format accessible to the examiner.  All indicated studies should be conducted. 

The VA examiner should be advised of the following:
* The report of the 2011 VA examination states that the Veteran's service-connected spine disability impairs her industrial ability.  
Please address the following:
	(i).  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran's current industrial impairment is due solely to service-connected lumbar disability?
	(ii).  If some industrial impairment is due to a disorder(s) other service-connected lumbar disability, please identify each disorder affecting industrial ability.  
	(iii).  Is it possible to distinguish the extent of disability due to service-connected lumbar disability from impairment due to other medical disorders?  
	(iv).  Please describe the employment tasks impaired by the Veteran's service-connected spine disability, and state whether the impairments were present from February 2, 2006.  
	(i).  If an impairment developed after February 2, 2006, state when such impairment was manifested.  

The examiner should provide the rationale for all opinions expressed.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested, and identify the information needed.  

9.  The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent her last known address of record.  If she fails to report to the examinations, the record must indicate whether the notification letter was returned as undeliverable.

10.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  Then, readjudicate the claims on appeal.  If any claim is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


